ACCEPTED
                                                                                          03-14-00669-CR
                                                                                                 4155039
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     2/14/2015 4:33:44 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                               NO. 03-14-00669-CR

EX PARTE                                   §        IN THE THIRD FILED IN
                                                             3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
                                           §        DISTRICT 2/17/2015
                                                              COURT12:00:00
                                                                         OF AM
                                                                 JEFFREY D. KYLE
JUSTIN CARTER                              §        APPEALS OF TEXAS  Clerk




      STATE’S FIRST MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 20 days to file Appellee’s brief, and

for good cause would show the following:

                                          I.

      Appellant was indicted by a grand jury on April 10, 2013 for the charge of

Terroristic Threat under § 22.07 of the Texas Penal Code, a third-degree felony.

Appellant’s case – Cause Number CR2013-159 – is currently pending in the 207th

Judicial District Court of Comal County, Texas. Appellant filed several motions

and a pretrial writ of habeas corpus, which the State answered in a consolidated

response filed on August 26, 2014. After the trial court denied Appellant’s

application, he filed a notice of appeal in this Court, with his brief initially being

due on January 12, 2015. After Appellant’s motion for extension was granted,

Appellant submitted his brief on January 26, 2015. The State’s brief is currently

due on February 17, 2015.

                                          1
                                         II.

      Ms. Chari Kelly – the Assistant District Attorney who is prosecuting this

case at trial – is handling the appeal for the State. From February 2nd to February

10th, Ms. Kelly sat first chair in Cause Number CR2014-090, a case involving

charges of Attempted Capital Murder, Aggravated Kidnapping, Aggravated Sexual

Assault, Aggravated Robbery, and Tampering with Physical Evidence.

Immediately after that trial, Ms. Kelly sat with another attorney in Cause Numbers

CR2013-071 and -072, involving multiple charges of Continuous Sexual Abuse

and Indecency with a Child. Ms. Kelly is currently preparing to try a case

beginning on February 17th in Cause Number CR2011-399, involving charges of

Attempted Murder, Aggravated Assault with a Deadly Weapon and Tampering.

Ms. Kelly has not yet had an opportunity to begin working on the appeal in the

instant case, and in light of the foregoing, the State respectfully requests that the

Court grant her a 20-day extension to file the Appellee’s Brief. This is the first

extension sought by Appellee.



                                        III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully requests an extension of 20 days, until March 9, 2015, so that an

adequate response may be made to Appellant’s brief.          This extension is not


                                         2
requested for purposes of delay but so that justice may be done.



                                      Respectfully submitted,

                                      /s/ Joshua D. Presley
                                      Joshua D. Presley SBN: 24088254
                                      preslj@co.comal.tx.us
                                      Comal Criminal District Attorney’s Office
                                      150 N. Seguin Avenue, Suite 307
                                      New Braunfels, Texas 78130
                                      Ph: (830) 221-1300 / Fax: (830) 608-2008




                                         3
                           CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s First Motion to

Extend Time to File Brief has been delivered to Appellant JUSTIN CARTER’s

attorney in this matter:

Chad P. Van Brunt
vanbruntlaw@live.com
210 S. St. Mary’s Street
Suite 1840 – Tower Life Bldg.
San Antonio, TX 78205
Counsel for Appellant on Appeal

By electronically sending it to his above-listed email address through
eFileTexas.gov, this 14th day of February, 2015.


                                             /s/ Joshua D. Presley
                                              Joshua D. Presley




                                         4